United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.G., Appellant
and
DEPARTMENT OF DEFENSE, U.S. ARMY
CORPS OF ENGINEERS, Felicity, OH,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-990
Issued: September 25, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 18, 2013 appellant, through counsel, filed a timely appeal of a February 13,
2013 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained a
recurrence of disability causally related to his February 15, 2012 employment injury.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On February 15, 2012 appellant, then a 41-year-old electrician, injured his left arm while
loosening bulkhead latch pins. OWCP accepted his traumatic injury claim for left shoulder
strain.
On February 17, 2012 Dr. Richard J. Sanders, a Board-certified family practitioner,
released appellant to full-time duty with the following restrictions: lifting, carrying, pushing and
pulling items weighing less than 10 pounds, no climbing ladders and no overhead reaching or
repetitive motion with the left arm.2 He later halved appellant’s workday to four hours in an
April 6, 2012 report.
In May 1, 2012 reports, Dr. Paul J. Favorito, a Board-certified orthopedic surgeon,
related that appellant previously underwent left clavicle open reduction internal fixation on
June 5, 2008.3 Since the February 15, 2012 work injury, appellant experienced left shoulder
pain. On examination, Dr. Favorito observed limited external rotation, anterior clavicular
tenderness to palpation and mild-to-moderate swelling. X-rays confirmed well-positioned left
clavicle plate with no signs of refracture or bone abnormalities. Dr. Favorito diagnosed left
clavicle contusion and painful retained hardware. He placed appellant on total disability
effective May 1, 2012 and recommended removal of the implant.4
Appellant filed multiple claims for wage-loss compensation beginning May 6, 2012.
OWCP informed him in a June 25, 2012 letter that additional evidence was needed to establish a
recurrence of disability.5 Appellant was given 30 days to submit a medical report from a
physician explaining the connection between his present condition and the February 15, 2012
work injury.
On July 16, 2012 OWCP authorized the removal of retained left clavicle hardware.
Appellant underwent surgery on August 1, 2012.6 In an August 7, 2012 postoperative report,
Dr. Favorito noted significant improvement in his condition.7
By decision dated August 9, 2012, OWCP denied appellant’s claim for a recurrence of
disability. It found the evidence insufficient to establish that he experienced a change in the

2

In an April 5, 2012 letter, the employing establishment maintained that it accommodated these restrictions.

3

The case record contains a June 5, 2008 operative report.

4

Dr. Favorito reiterated these findings in a June 12, 2012 report.

5

The case record does not indicate that appellant filed a Form CA-2a. Instead, OWCP treated his wage-loss
compensation claims as a recurrence of disability claim.
6

Beginning August 1, 2012 OWCP paid wage-loss compensation attributable to the surgery. Appellant was
discharged to regular duty on December 10, 2012.
7

Dr. Favorito continued to document appellant’s recovery in subsequent September 28, November 5 and
November 26, 2012 reports.

2

nature and extent of the medical condition resulting from the February 15, 2012 employment
injury.
Counsel requested a telephonic hearing, which was held on December 7, 2012. Appellant
testified that, sometime in June 2012, his supervisor demanded that he resume eight-hour
workdays or “just stay off.” Thereafter, he stopped work on June 8, 2012. Counsel argued that
the supervisor’s ultimatum constituted a withdrawal of appellant’s limited-duty assignment.
On February 13, 2013 an OWCP hearing representative affirmed the August 9, 2012
decision.
LEGAL PRECEDENT
A recurrence of disability means an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition resulting from a previous injury or
illness without an intervening cause or a new exposure to the work environment that caused the
illness. It can also mean an inability to work that takes place when a light-duty assignment made
specifically to accommodate an employee’s physical limitations due to his or her work-related
injury or illness is withdrawn or when the physical requirements of such an assignment are
altered so that they exceed his or her established physical limitations.8
When an employee who is disabled from the job he or she held when injured on account
of employment-related residuals returns to a limited-duty position or the medical evidence of
record establishes that he or she can perform the limited-duty position, the employee has the
burden of proof to establish, by the weight of the reliable, probative and substantial evidence, a
recurrence of total disability and an inability to perform such limited-duty work. As part of this
burden, the employee must show a change in the nature and extent of the injury-related condition
or a change in the nature and extent of the limited-duty job requirements.9 To establish a change
in the nature and extent of the injury-related condition, there must be a probative medical
opinion, based on a complete and accurate factual and medical history as well as supported by
sound medical reasoning, that the disabling condition is causally related to employment factors.10
In the absence of rationale, the medical evidence is of diminished probative value.11 While the
opinion of a physician supporting causal relationship need not be one of absolute medical
certainty, it must not be speculative or equivocal. The opinion should be expressed in terms of a
reasonable degree of medical certainty.12

8

J.F., 58 ECAB 124 (2006). A recurrence of disability does not apply when a light-duty assignment is
withdrawn for reasons of misconduct, nonperformance of job duties, or other downsizing. 20 C.F.R. § 10.5(x). See
also Richard A. Neidert, 57 ECAB 474 (2006).
9

A.M., Docket No. 09-1895 (issued April 23, 2010); Terry R. Hedman, 38 ECAB 222 (1986).

10

Mary A. Ceglia, 55 ECAB 626, 629 (2004).

11

Id.; Robert H. St. Onge, 43 ECAB 1169 (1992).

12

Ricky S. Storms, 52 ECAB 349 (2001).

3

ANALYSIS
OWCP accepted that appellant sustained left shoulder strain while in the performance of
duty on February 15, 2012. He was discharged to modified assignment, originally on a full-time
basis effective February 17, 2012 and then on a half-time basis effective April 6, 2012.
Appellant filed multiple claims for wage-loss compensation beginning May 6, 2012, which were
adjudicated as a recurrence of disability claim. He subsequently underwent the removal of
retained left clavicle hardware on August 1, 2012, a procedure that was approved in advance by
OWCP. Although appellant alleged that his supervisor withdrew his limited-duty assignment on
June 8, 2012 by forcing him to choose between working eight-hour shifts and not working at all,
he did not present any evidence to substantiate his allegation. The case record, in fact, does not
demonstrate that the employing establishment either withdrew the job or altered the assignment
so as to require him to exceed his physical restrictions. The question is whether appellant
experienced, prior to the August 1, 2012 surgery, a change in the nature and extent of the
February 15, 2012 employment injury that resulted in recurrence of disability on May 6, 2012.
Medical evidence of bridging symptoms must demonstrate that the claimed recurrence
was caused, precipitated, accelerated or aggravated by the accepted injury.13 In May 1, 2012
reports, Dr. Favorito reviewed appellant’s medical history, obtained x-rays and conducted a
physical examination. He diagnosed left clavicle contusion and painful retained clavicle plate
connected with a June 5, 2008 open reduction and internal fixation. Dr. Favorito placed
appellant on total disability effective May 1, 2012 and recommended removal of the plate.
However, he failed to explain with sound medical reasoning how the February 15, 2012 work
injury disabled appellant for work on and after May 6, 2012, the date of the alleged recurrence.
In the absence of rationalized medical opinion evidence, appellant did not meet his burden of
proof.
Counsel contends on appeal that the February 13, 2013 decision is contrary to fact and
law. The Board has already addressed the deficiencies of the claim.
The Board notes that appellant submitted new evidence after issuance of the February 13,
2013 decision. The Board lacks jurisdiction to review evidence for the first time on appeal.14
Appellant may submit new evidence or argument as part of a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not establish that he sustained a recurrence of
disability causally related to his February 15, 2012 employment injury.

13

Id.

14

20 C.F.R. § 501.2(c).

4

ORDER
IT IS HEREBY ORDERED THAT the February 13, 2013 merit decision of the Office
of Workers’ Compensation Programs be affirmed.
Issued: September 25, 2013
Washington, DC

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

